
	
		II
		109th CONGRESS
		2d Session
		S. 4017
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Specter (for himself
			 and Mr. Santorum) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for an appeals process for hospital wage index
		  classification under the Medicare program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hospital Payment Improvement and
			 Equity Act of 2006.
		2.Appeals process for
			 hospital wage index classification
			(a)Establishment
			 of Process
				(1)In
			 generalThe Secretary shall establish not later than January 1,
			 2007, by instruction or otherwise, a process under which a hospital may appeal
			 the wage index classification otherwise applicable to the hospital and select
			 another area within the State (or, at the discretion of the Secretary, within a
			 contiguous State) to which to be reclassified.
				(2)Process
			 requirementsThe process established under paragraph (1) shall be
			 consistent with the following:
					(A)Such an appeal
			 may be filed as soon as possible after the date of the enactment of this Act
			 but shall be filed by not later than February 15, 2007.
					(B)Such an appeal
			 shall be heard by the Medicare Geographic Reclassification Review Board.
					(C)There shall be no
			 further administrative or judicial review of a decision of such Board.
					(3)Reclassification
			 upon successful appeal
					(A)ReclassificationIf
			 the Medicare Geographic Reclassification Review Board determines that the
			 hospital is a qualifying hospital (as defined in subsection (c)), the hospital
			 shall be reclassified to the area selected under paragraph (1).
					(B)ApplicabilityA
			 reclassification under subparagraph (A) shall apply with respect to discharges
			 occurring during the 3-year period beginning with April 1, 2007.
					(4)Special
			 rules
					(A)In
			 generalAny qualifying hospital that is within 3 miles driving
			 distance, starting at the hospital entrance and driving over improved roads, to
			 the nearest Metropolitan Statistical Area in which a majority of the other
			 qualifying hospitals located in the same Metropolitan Statistical Area as the
			 hospital have been reclassified to (or if there is no majority, the
			 Metropolitan Statistical Area in which at least one such other qualifying
			 hospital has been reclassified to (as determined appropriate by the Secretary
			 of Health and Human Services), the hospital shall be eligible to select to be
			 reclassified to such nearest Metropolitan Statistical Area (or if no majority,
			 to the area so determined appropriate by the Secretary).
					(B)Competitively
			 disadvantaged hospital in a single-hospital MSA surrounded by rural
			 counties
						(i)In
			 generalIf a hospital meets the requirements described in clause
			 (ii)—
							(I)such hospital
			 shall be deemed to be a qualifying hospital; and
							(II)such hospital
			 shall be reclassified to the closest urban area which is part of a Combined
			 Statistical Area located in the same State as the hospital.
							(ii)RequirementsThe
			 requirements described in this clause are the following:
							(I)The hospital is
			 the only hospital in its urban area.
							(II)The hospital is
			 in an urban area that is not adjacent to any other urban area.
							(III)The hospital is
			 seeking reclassification to the closest urban area which is part of a Combined
			 Statistical Area located in the same state as the hospital.
							(5)Inapplicability
			 of certain provisionsExcept as the Secretary may provide, the
			 provisions of paragraphs (8) and (10) of section 1886(d) of the
			 Social Security Act (42 U.S.C.
			 1395ww(d)) shall not apply to an appeal under this section.
				(b)Application of
			 ReclassificationIn the case of an appeal decided in favor of a
			 qualifying hospital under subsection (a), the wage index reclassification shall
			 not affect the wage index computation for any area or for any other hospital
			 and shall not be effected in a budget neutral manner. The provisions of this
			 section shall not affect payment for discharges occurring after the end of the
			 3-year-period referred to in subsection (a)(3)(B).
			(c)Qualifying
			 Hospital DefinedFor purposes of this section, the term
			 qualifying hospital means a subsection (d) hospital (as defined in
			 section 1886(d)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(1)(B))) that—
				(1)does not qualify
			 for a change in wage index classification under paragraph (8) or (10) of
			 section 1886(d) of such Act (42 U.S.C.
			 1395ww(d)) on the basis of requirements relating to distance or commuting;
			 and
				(2)meets such other
			 criteria, such as quality, as the Secretary may specify by instruction or
			 otherwise.
				The
			 Secretary may modify the wage comparison guidelines promulgated under section
			 1886(d)(10)(D) of such Act (42 U.S.C. 1395ww(d)(10)(D)) in carrying out this
			 section.(d)Wage Index
			 ClassificationFor purposes of this section, the term wage
			 index classification means the geographic area in which the hospital is
			 classified for purposes of determining for a fiscal year the factor used to
			 adjust the DRG prospective payment rate under section 1886(d) of the
			 Social Security Act (42 U.S.C.
			 1395ww(d)) for area differences in hospital wage levels that applies to such
			 hospital under paragraph (3)(E) of such section.
			(e)Special rule
			 for rehabilitation hospitals and rehabilitation units
				(1)In
			 generalEffective for discharges occurring during the 3-year
			 period beginning with April 1, 2007, for purposes of making payments under
			 section 1886(j) of the Social Security
			 Act (42 U.S.C. 1395ww(j)) to a qualifying rehabilitation facility,
			 such facility shall be deemed to be located in the area described in paragraph
			 (3).
				(2)Qualifying
			 rehabilitation facility definedFor purposes of this subsection,
			 the term qualifying rehabilitation facility means a
			 rehabilitation hospital or a rehabilitation unit that is located in a
			 Metropolitan Statistical Area in which all subsection (d) hospitals (as defined
			 in subsection (d)(1)(B) of section 1886 of the Social Security Act (42 U.S.C. 1395ww)) that are
			 not sole community hospitals (as defined in subsection (d)(5)(D)(iii) of such
			 section) located in the area have been reclassified to another Metropolitan
			 Statistical Area.
				(3)Area
			 describedThe area described in this paragraph with respect to a
			 qualifying rehabilitation facility is the Metropolitan Statistical Area in
			 which the majority of the subsection (d) hospitals (as so defined) located in
			 the same Metropolitan Statistical Area as the qualifying rehabilitation
			 facility have been reclassified to (or if there is no majority, the
			 Metropolitan Statistical Area in which at least one such subsection (d)
			 hospital has been reclassified to (as determined appropriate by the Secretary
			 of Health and Human Services).
				
